FILED
                            NOT FOR PUBLICATION                              JUN 6 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



JOSE ERNESTO GARCIA,                             No. 09-56682

               Petitioner - Appellant,           D.C. No. 2:09-cv-04188-ODW-
                                                 RNB
  v.

LINDA SANDERS, Warden,                           MEMORANDUM *

               Respondent - Appellee.



                    Appeal from the United States District Court
                        for the Central District of California
                    Otis D. Wright, II, District Judge, Presiding

                                                       **
                             Submitted May 24, 2011

Before:        PREGERSON, THOMAS, and PAEZ, Circuit Judges.

       Federal prisoner Jose Ernesto Garcia appeals pro se from the district court’s

judgment dismissing his 28 U.S.C. § 2241 habeas petition without prejudice. We

have jurisdiction under 28 U.S.C. § 1291, and we affirm.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Garcia contends that the Federal Bureau of Prisons unlawfully refused his

request for a transfer to a Residential Re-entry Center in contravention of 18

U.S.C. § 3621(b).

      A federal prisoner is required to exhaust his administrative remedies before

filing a habeas petition. See Martinez v. Roberts, 804 F.2d 570, 571 (9th Cir.

1986) (per curiam). Garcia has not exhausted his administrative remedies, nor has

he shown that exhaustion of his administrative remedies would be futile. See

Terrell v. Brewer, 935 F.2d 1015, 1019 (9th Cir. 1991). Thus, the district court

properly dismissed his petition without prejudice. See id.

      AFFIRMED.




                                          2                                      09-56682